Citation Nr: 0206233	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-02 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.

In a rating decision dated in September 1991, the Regional 
Office (RO) denied the veteran's claim for service connection 
for PTSD.  He was notified of this decision and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  The veteran has subsequently sought 
to reopen his claim for PTSD.  By rating action dated in 
January 1998, the RO concluded that the additional evidence 
was new and material, but continued to deny the claim.  The 
veteran has appealed this determination to the Board of 
Veterans' Appeals (Board).  

In a statement received in May 1998, the veteran sought to 
reopen his claim for service connection for urethral 
stricture.  This matter was not developed or certified for 
appeal, and is referred to the RO for appropriate action.


FINDINGS OF FACT


1.  In September 1991 decision, the RO denied service 
connection for PTSD.

2.  The evidence added to the record since the September 1991 
RO decision is not cumulative of the evidence previously 
considered and is so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection.

3.  The veteran served in Vietnam and was an engineer 
equipment repairman.

4.  The veteran did not engage in combat with the enemy.

5.  An in-service stressor has not been verified.

6.  The currently diagnosed PTSD has not been demonstrated to 
be the result of an in-service stressor.


CONCLUSIONS OF LAW

1.  The evidence received since the September 1991 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (as in effect prior to August 
29, 2001).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.304(f) (both prior to and subsequent to March 7, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has been afforded the 
opportunity to testify at a hearing.  In addition, extensive 
VA outpatient treatment records have been associated with the 
claims folder.  The Board also points out that in the 
supplemental statement of the case dated in October 2001, the 
veteran was provided with notice of the enactment of the new 
law and was afforded the opportunity to submit any additional 
information concerning his claim.  It is noted that no 
response has been received.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  
Under this standard, new evidence may be sufficient to reopen 
a claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for PTSD in September 1991.  Therefore, the Board 
must review, in light of the applicable law, regulations, and 
the United States Court of Appeals for Veterans Claims 
(Court) cases regarding finality, the additional evidence 
submitted since that determination.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Initially, the Board observes that the veteran's original 
claim for service connection for PTSD was denied by the RO on 
the basis that it was not demonstrated by the evidence of 
record.  The evidence submitted since the RO's September 1991 
denial includes voluminous VA medical records, statements 
from the veteran's father and his grade school principal, 
Social Security Administration records and the veteran's 
testimony at a hearing at the RO in June 1999.  The medical 
records currently reflect various psychiatric diagnoses, 
including PTSD.  This evidence is clearly new in that it was 
not previously of record.  In addition, it obviously bears 
directly and substantially on the question before the Board, 
that is, whether the veteran has PTSD that is related to 
service.  This evidence is of such significance that it must 
be considered in order to adjudicate the claim fairly.  The 
Board finds, accordingly, that the additional evidence is new 
and material, warranting reopening of the claim for service 
connection for PTSD.  In light of the fact that the RO has 
already determined that the evidence is new and material and 
considered the claim on a de novo basis, no prejudice to the 
veteran will result by the Board's adjudication of the claim 
on the merits.  See Bernard, 4 Vet. App. 384.  

Factual background

On the separation examination in November 1971, a psychiatric 
evaluation was normal.  Personnel records disclose that the 
veteran was assigned to Company B, 69th engineering battalion 
(construction) and the 67th Engineering company as an 
engineer equipment repairman.  He was in Vietnam from 
November 1970 to November 1971.  The veteran's discharge 
certificate reveals that he received the National Defense 
Service Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal.

The veteran was afforded a psychiatric examination by the VA 
in December 1971.  It was noted that his psychiatric status 
was normal.

The veteran was hospitalized by the VA from March to April 
1991.  He complained of problems after Vietnam.  He stated 
that he had some nightmares and flashbacks.  Hospital records 
show that he reported that he worked on equipment in Vietnam 
and was exposed to danger.  He related that he was shot at in 
the streets of a town and shot at by friendly fire.  He 
maintained that he woke up blind one day.  He described how a 
soldier got drunk and bulldozed a lot of villagers outside 
the compound.  He claimed that while on guard duty, a friend 
of his started shooting at everybody and was then shot by 
other men.  The veteran also said that a soldier who 
volunteered for Vietnam to escape jail shot another soldier 
while on heroin.  He further asserted that he was pulled off 
the plane that was to take him to Vietnam and that plane 
crashed, killing everybody on board.  

The report noted that the veteran went on and on about 
Vietnam, and that when he got back home from Vietnam, he 
could not relate to people anymore.  Additional treatment 
records in the hospital show that when asked for specifics 
about particular events, the veteran  became tearful and 
anxious and said he did not want to talk about it.  It was 
also indicated that the veteran spoke of combat experiences.  
The diagnoses on discharge were cyclothymia, antisocial 
personality disorder and history of polysubstance abuse.  

By letter dated in July 1991, the RO asked the veteran to 
provide a complete detailed description of the traumatic 
incidents that produced the stress that resulted in his 
claimed PTSD.  He was asked to furnish the dates and places 
of the incidents that occurred and the names of any friends 
who died.  He was also asked to list the names of any private 
physicians who treated him for PTSD since his discharge from 
service.  

In August 1991, the veteran submitted a Statement in Support 
of Claim.  He noted that he was told that a soldier got drunk 
and got into a bulldozer and destroyed Vietnamese house in 
the middle of the night.  The veteran related that he was 
told that some people were killed.  He noted that he was on 
guard duty with a soldier who did a lot of heroin so he 
warned the sergeant of the guards and the company commander.  
He indicated that he signed a petition that said he did not 
wish to serve with certain named people, but that this was 
ignored.  He referred to an incident when a truck being 
driven by a heroin addict left the road and went over an 
embankment and destroyed three Vietnamese houses.  It was 
stated that the driver then shot and killed thirteen people.  
He mentioned an occasion when he received small arms fire 
while driving a truck between two cities.  Finally, the 
veteran related an incident in which he was confronted by a 
Vietnamese "guy" with a rifle and he took out his gun and 
shot the person.  

In a letter dated in October 1997, the principal of a school 
the veteran attended as a child related that he was capable 
and bright.  When she saw him about 25 years later, she was 
surprised because he looked like a dirty bum.

In an October 1997 statement, a girlfriend of the veteran 
related that she had left him because of his PTSD.  She noted 
that he had nightmares and flashbacks.  

The veteran's father wrote, in an October 1997 letter, that 
the veteran's mental attitude changed after Vietnam.  He 
indicated that the veteran could not hold a job and looked 
"terrible."  

Additional VA outpatient treatment records dated from 1991 to 
2000 have been associated with the claims folder.  In August 
1991, the veteran's mother and brother referred to the 
veteran's maladjustment since his discharge from service.  
The veteran underwent psychological testing in April 1992 and 
reported that he was exposed to combat activity.  In May 
1992, the veteran reported that he had life-threatening 
experiences in Vietnam.  

The veteran was seen in the mental health clinic in August 
1992 and it was noted that he had presented signs and 
symptoms resembling PTSD and bipolar disorder since November 
1971.  He claimed to have experienced gruesome/life-
threatening  experiences in Vietnam and that he came home in 
a state of psychological shock, disbelief, dismay and 
disorientation.  Another note dated the same day in August 
1992 reflects that the veteran described the events that 
occurred in Vietnam that constituted stressors.  He related 
that he had guard duty on his first day in the company and 
was told to shoot at anything.  He maintained that when he 
heard the sounds of tanks coming at him, he yelled that he 
would shoot and he subsequently opened fire.  He stated that 
he later found out that he had hit a bulldozer.  He added 
that on two occasions he experienced earth-shaking 
concussions from incoming mortars.  

The August 1992 mental health clinic note also indicates that 
the veteran stated that someone he knew on guard duty advised 
him that he was hearing voices telling him to shoot up the 
command post.  That person subsequently was shot as he was 
taking a hostage after shooting the company's headquarters.  
The veteran stated that he regretted the fact that he did not 
take the soldier seriously.  He also reported that on another 
occasion, he was hitchhiking and was picked up by South 
Vietnamese troops and the jeeps were racing and one crashed.  
He claimed that he would never forget that scene.  

An October 1992 decision of the Social Security 
Administration is of record.  It was noted that the medical 
evidence on file showed that the veteran had a severe bipolar 
affective disorder as well as a personality disorder.  
Additional records associated with the Social Security 
Administration decision reflect a diagnosis of PTSD.  

An undated summary of four years of treatment of the veteran 
by the VA is of record.  It was indicated that his mother 
made an appointment for him to see a psychiatrist within one 
year of his discharge, but that he refused to go.  The report 
reveals that the veteran stated that the sergeant of the 
guards referred him to a medic on two occasions because he 
vomited a lot before he went on guard duty because the 
tensions were so high.  He claimed that the medic said he 
must be having a psychological problem and that he should see 
a psychiatrist, but the veteran ignored him.  It was noted 
that the veteran was ordered by a court in 1986 to seek 
psychiatric treatment because he sold a mixture of incense to 
an undercover agent.  The veteran went for a few sessions, 
but then stopped.  The veteran described several stressors 
that allegedly occurred in Vietnam.  He stated that on one 
occasion, his truck broke down and while he was fixing it, 
several trucks in front of his blew up, and his whole platoon 
was killed.  He wondered why he survived.  He related how 
someone told him a story that a South Vietnamese Army 
compound was raided by sappers and all the guards were 
killed, their throats slashed and faces disfigured.  The 
veteran maintained that he was unable to sleep after he heard 
this story.  

In November 1998, the veteran again listed his stressors.  He 
related that on his first night, he was assigned guard duty 
and was told to shoot anything.  Later that night, he heard 
sounds of a trucked vehicle and assumed it was the enemy.  He 
subsequently opened fire.  He later learned that he had shot 
at civilian engineers, and that he had hit someone (who was 
wearing a bullet-proof vest) in the chest.

The veteran testified at a hearing at the RO in June 1999.  
He described several of the stressors summarized above.  

Following a request for information from the RO, the National 
Personnel Records Center responded that a search of morning 
reports from the 67th Engineering Company during the relevant 
time period showed no killed in action or wounded in action.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Prior to March 7, 1997, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  Additionally, if the claimed stressor is related 
to the claimant having been a prisoner-of-war, prisoner-of-
war experience which satisfies the requirements of [38 
C.F.R.] § 3.1(y) of this part will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed stressor.  38 C.F.R § 3.304(f) (as in effect 
prior to March 7, 1997).

Service connection for PTSD required medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154.

In each case in which a veteran is seeking service connection 
for a disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which the veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99 (October 18, 1999), the General Counsel 
of the VA concluded that the phrase "combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) required "that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that the VA is not required to accept the veteran's 
assertions that he was in combat.  In this case, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  

The veteran has described a number of incidents that he 
alleges constitute stressors to which he was exposed in 
service.  Most of the stories the veteran has related are 
simply not capable of being substantiated.  It must also be 
noted that he has not provided any corroboration for the 
alleged stressful incidents.  Although he claims that some 
people were killed in the incidents he recalled, the fact 
remains that the National Personnel Records Center was unable 
to document this allegation.  The Board points out that this 
is the only alleged stressor that could be verified, and the 
evidence fails to provide any support for his claim.  It is 
also significant that the veteran's stories have not remained 
consistent.  In this regard, the Board notes that the veteran 
stated on one occasion that he was told to shoot anything and 
he then shot a tank.  He subsequently revised his story and 
claimed to have shot a civilian engineer.  While the veteran 
asserted that he woke up one morning and was blind, the 
available service medical records, to include the separation 
examination, does not demonstrate any eye problems.  Finally, 
while it was noted when the veteran was seen in a VA mental 
health clinic in August 1992 that he had presented with 
symptoms of PTSD since November 1971, a psychiatric 
evaluation on a VA examination in December 1971 failed to 
reveal any abnormality.  Such inconsistencies minimize any 
credibility the veteran has.  

Based on a review of the entire evidence of record, the Board 
finds that the veteran was not engaged in combat with the 
enemy, and a stressor cannot be verified by the record.  
There is no corroborating evidence for the incidents the 
veteran claims were stressors.  In light of the various 
inconsistencies in his statements, the Board concludes that 
the veteran's statements lack credibility.  The Board finds, 
therefore, that the weight of the evidence is against the 
claim for service connection for PTSD.  Accordingly, the 
Board concludes that service connection for PTSD is not 
warranted.  



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD and, to this extent, 
the appeal is granted.

Service connection for PTSD is denied.



		
John L. Prichard
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

